Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 12/7/20, is a division of 16031250, filed 07/10/2018. 16031250 is a division of 14278573, filed 05/15/2014. 14278573 is a division of 11399188, filed 04/05/2006. 11399188 Claims Priority from Provisional Application 60668735, filed 04/05/2005; 11399188 Claims Priority from Provisional Application 60669774, filed 04/07/2005; 11399188 Claims Priority from Provisional Application 60690187, filed 06/13/2005; 11399188 Claims Priority from Provisional Application 60694621, filed 06/27/2005; 11399188 Claims Priority from Provisional Application 60756472, filed 01/04/2006. 

The disclosure of the prior-filed application, Application No. 14278573, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims of this application are drawn to treating Alzheimer’s disease in a patient, but there is no description of this disease whatsoever in the disclosure of 14278573. There are no examples, or references to Alzheimer’s disease at all in the disclosure of 14278573; in fact, there is no mention of this disease at all in the disclosure of 14278573. Although “dementia” is mentioned once in the specification (p. 5, lines 21-23), there is no reference to Alzheimer’s disease specifically, or any of the characteristics of Alzheimer’s disease recited by the instant claims: accompanied by vascular disease as recited by claim 37, early onset Alzheimer’s as recited by claim 38, late onset Alzheimer’s disease as recited by claim 39, uncomplicated Alzheimer’s as recited by claim 40, Alzheimer’s accompanied by delirium, delusions, depressed mood as recited by claim 41, Alzheimer’s accompanied by brain atrophy as recited by claim 42, or Alzheimer’s accompanied by cerebrovascular disease as recited by claim 43. Although what is conventional or well-known to one of ordinary skill in the art is not required to be described in detail (MPEP 2163 (II)), the disclosure must show that the inventors were in possession of the claimed invention at the time of filing. As Alzheimer’s disease is not even mentioned once in the disclosure of 14278573, nor any of the specific characteristics of this disease, as referred to in the claims as discussed above, the limitations of treating Alzheimer’s disease would not have been recognized by one of ordinary skill in the art from the disclosure of 14278573. The effective filing and priority date therefore afforded the claims is the effective filing date of the previous application, 16031250, which was filed on 7/10/2018.
Additionally, it is suggested that since the disclosure of 16031250 contains subject matter (treating Alzheimer’s disease) which is not supported by the disclosure of 14278573, the priority status should be modified to recite 16031250 as a continuation-in-part of 14278573. 

Status of Claims
Claims 35-43 are pending as of 12/7/20. Claims 1-34 have been canceled. 
Claims 35-43 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senba, JP 2001-328947, publ. 11/27/2001, in view of Jellinger, J. Neural Transmission, vol. 109, pp. 813-836, publ. 2002. Senba was published in Japanese; for convenience, an English translation of this publication will be referred to. 
The claims are drawn to a method for treating Alzheimer’s disease in a patient in need thereof comprising administering to the patient an effective amount of riluzole or its prodrug in a pharmaceutical dosage form with at least one pharmaceutical carrier. In the absence of description in Applicants’ disclosure, “wherein the Alzheimer’s disease is uncomplicated” as recited by instant claim 40 has been interpreted by the examiner as applying to a general AD patient. 
Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 2 of 32, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). Administration of an effective dose is taught (p. 25 of 32, para [0058]). 
Senba doesn’t explicitly teach the characteristics of AD recited by the claims. 
Jellinger teaches dementia as a characteristic of Alzheimer’s disease (AD), and that AD is the most common cause of dementia in the elderly (abstract; p. 814, 1st para of Intro). Jellinger further teaches other main pathological features of AD include extracellular deposition of beta amyloid peptide in the neuropil and cerebral vasculature (e.g., cerebrovascular disease), neuritic cytoskeletal lesions with hyperphosphorylated microtubule associated tau protein, progressive loss of synapses and cortical neurons, and activation of microglia and astrocytes (p. 814, 1st para of Intro). AD affects nearly 10% of the population older than 65 years of age (e.g., late onset), and cases of early onset familial AD have been found to be caused by a presenilin 1 mutation (p. 814, 1st para of Intro; p. 820, para at top of page). Jellinger teaches subcortical CVLs (cerebrovascular lesions) are thought to be possible determinants of motor and neurocognitive disturbances, behavioral symptoms, and depression in AD patients (p. 827, last sentence-p. 828, top 4 lines under table 9). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a patient in need of treatment of AD comprising administering an effective amount of riluzole in a dosage form with at least one pharmaceutical excipient, wherein AD is accompanied by dementia, accompanied by cerebrovascular disease, is early or late onset AD, uncomplicated AD, and is accompanied by depressed mood, in consideration of the teachings of Senba and Jellinger. Senba teaches administering a BDNF expression promoting agent, of which riluzole is exemplified, for treating a neurodegenerative disease, of which AD is exemplified. Jellinger teaches AD as the main cause of dementia in the elderly, and that cerebrovascular pathology, progressive loss of synapses and cortical neurons, and behavioral symptoms and depression are features of AD. Additionally, Jellinger teaches AD can be early onset. Since Senba teaches administration of an effective amount of riluzole for treating an AD patient, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have applied the method taught by Senba to treat an AD patient having the features described by Jellinger, and have had a reasonable expectation of success. 

Claims 35 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senba, JP 2001-328947, publ. 11/27/2001, in view of Smith, PNAS, vol. 99(7), pp. 4135-4137, publ. 2002.
The claims are drawn to a method for treating Alzheimer’s disease in a patient in need thereof comprising administering to the patient an effective amount of riluzole or its prodrug in a pharmaceutical dosage form with at least one pharmaceutical carrier, wherein the Alzheimer’s disease is accompanied by brain atrophy. 
Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 3, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). Administration of an effective dose is taught (p. 25 of 32, para [0058]). 
Senba doesn’t explicitly teach AD to be accompanied by brain atrophy.
Smith teaches brain atrophy is highly correlated with cognitive deficits in AD patients (p. 4135, 1st para). Smith further teaches brain tissue atrophy can be due to shrinkage or death of neurons, neuropil loss, or nerve fiber tract shrinkage, and by end stage AD hippocampal brain volume has shrunk by 66%, and neuron loss by 84% (p. 4135, middle column, lower para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a patient in need of treatment of AD comprising administering an effective amount of riluzole in a dosage form with at least one pharmaceutical excipient, wherein AD is accompanied by brain atrophy, in consideration of the teachings of Senba and Smith. Senba teaches administering a BDNF expression promoting agent, of which riluzole is exemplified, for treating a neurodegenerative disease, of which AD is exemplified, while Smith teaches AD to be accompanied by brain atrophy which is correlated to cognitive decline. Since Senba teaches administration of an effective amount of riluzole for treating an AD patient, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have applied the method taught by Senba to treat an AD patient with brain atrophy, and have had a reasonable expectation of success. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-43 of copending Application No. 17247278. Both sets of claims are drawn to treating a dementia patient with Alzheimer’s disease comprising administering an effective amount of riluzole or a prodrug thereof in a pharmaceutical dosage form with at least one pharmaceutical excipient. Both sets of claims also encompass treating AD with cerebrovascular disease, early onset AD, late onset AD, uncomplicated AD, AD accompanied by delusions, delirium, or depression, and AD accompanied by brain atrophy. The instant and copending claims are not patentably distinct because they are drawn to treating a patient having dementia due to AD by administering the same drug, riluzole. 
This is a provisional nonstatutory double patenting rejection.

Claims 35-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 14 of copending Application No. 17261057 in view of Jellinger, J. Neural Transmission, vol. 109, pp. 813-836, publ. 2002, and further in view of Smith, PNAS, vol. 99(7), pp. 4135-4137, publ. 2002. The instant claims are drawn to a method of treating Alzheimer’s disease (AD) in a patient comprising administering an effective amount of riluzole or a prodrug thereof in a pharmaceutical dosage form with a pharmaceutical excipient, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, and is accompanied by cerebrovascular disease. The copending claims are drawn to a method of treating AD in a patient comprising administering an effective amount of a riluzole prodrug. Both sets of claims therefore encompass administration of a riluzole prodrug to treat AD. Although the copending claims don’t explicitly recite: wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, or is accompanied by cerebrovascular disease, these are features of AD, as taught by Jellinger and Smith. Jellinger teaches dementia as a characteristic of Alzheimer’s disease (AD), and that AD is the most common cause of dementia in the elderly (abstract; p. 814, 1st para of Intro). Jellinger further teaches other main pathological features of AD include extracellular deposition of beta amyloid peptide in the neuropil and cerebral vasculature (e.g., cerebrovascular disease), neuritic cytoskeletal lesions with hyperphosphorylated microtubule associated tau protein, progressive loss of synapses and cortical neurons, and activation of microglia and astrocytes (p. 814, 1st para of Intro). AD affects nearly 10% of the population older than 65 years of age (e.g., late onset), and cases of early onset familial AD have been found to be caused by a presenilin 1 mutation (p. 814, 1st para of Intro; p. 820, para at top of page). Jellinger teaches subcortical CVLs (cerebrovascular lesions) as thought to be possible determinants of motor and neurocognitive disturbances, behavioral symptoms, and depression in AD patients (p. 827-p. 828, top 4 lines under table 9). Smith teaches brain atrophy is highly correlated with cognitive deficits in AD patients (p. 4135, 1st para). Smith further teaches brain tissue atrophy can be due to shrinkage or death of neurons, neuropil loss, or nerve fiber tract shrinkage, and by end stage AD hippocampal brain volume has shrunk by 66%, and neuron loss by 84% (p. 4135, middle column, lower para). Therefore, it would have been prima facie obvious to have applied the method of the copending claims to treat AD accompanied by dementia, accompanied by vascular disease, early onset AD, late onset AD, uncomplicated AD, accompanied by brain atrophy, by depressed mood, and accompanied by cerebrovascular disease in view of Jellinger and Smith, because these limitations are taught to be features of AD. The instant and copending claims are therefore obvious variants and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Claims 35-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-36 of copending Application No. 17339530 in view of Senba, JP 2001-328947, publ. 11/27/2001, Jellinger, J. Neural Transmission, vol. 109, pp. 813-836, publ. 2002, and further in view of Smith, PNAS, vol. 99(7), pp. 4135-4137, publ. 2002. The instant claims are drawn to a method of treating Alzheimer’s disease (AD) in a patient comprising administering an effective amount of riluzole or a prodrug thereof in a pharmaceutical dosage form with a pharmaceutical excipient, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, and is accompanied by cerebrovascular disease. The copending claims are drawn to a method of treating dementia in a patient in need thereof comprising administering an effective amount of riluzole in a pharmaceutical dosage form with a pharmaceutical excipient, wherein the dosage form is oral. Both sets of claims therefore encompass administration of riluzole to treat dementia. Although the copending claims don’t explicitly recite: treating AD, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, or is accompanied by cerebrovascular disease, these are features of AD, as taught by Jellinger and Smith. Jellinger teaches dementia as a characteristic of Alzheimer’s disease (AD), and that AD is the most common cause of dementia in the elderly (abstract; p. 814, 1st para of Intro). Jellinger further teaches other main pathological features of AD include extracellular deposition of beta amyloid peptide in the neuropil and cerebral vasculature (e.g., cerebrovascular disease), neuritic cytoskeletal lesions with hyperphosphorylated microtubule associated tau protein, progressive loss of synapses and cortical neurons, and activation of microglia and astrocytes (p. 814, 1st para of Intro). AD affects nearly 10% of the population older than 65 years of age (e.g., late onset), and cases of early onset familial AD have been found to be caused by a presenilin 1 mutation (p. 814, 1st para of Intro; p. 820, para at top of page). Jellinger teaches subcortical CVLs (cerebrovascular lesions) as thought to be possible determinants of motor and neurocognitive disturbances, behavioral symptoms, and depression in AD patients (p. 827-p. 828, top 4 lines under table 9). Smith teaches brain atrophy is highly correlated with cognitive deficits in AD patients (p. 4135, 1st para). Smith further teaches brain tissue atrophy can be due to shrinkage or death of neurons, neuropil loss, or nerve fiber tract shrinkage, and by end stage AD hippocampal brain volume has shrunk by 66%, and neuron loss by 84% (p. 4135, middle column, lower para). Therefore, it would have been prima facie obvious to have applied the method of the copending claims to treat AD accompanied by dementia, accompanied by vascular disease, early onset AD, late onset AD, uncomplicated AD, accompanied by brain atrophy, by depressed mood, and accompanied by cerebrovascular disease in view of Jellinger and Smith, because these limitations are taught to be features of AD. 
Although administration of an oral dosage form (copending claim 36) is not explicitly recited by the instant claims, Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 3, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). As such, it would have been prima facie obvious to have practiced the method of the instant claims comprising administering riluzole in an oral dosage form, in view of Senba. The instant and copending claims are therefore obvious variants and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.


Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: none of the subject matter recited in claims 35-43 is disclosed in the specification. The specification should be amended to incorporate the claimed subject matter.

Information Disclosure Statement
The IDS filed on 12/7/20 has been considered. 


Conclusion
Claims 35-43 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627